DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Method for producing a crystalline layer of PZT material by transferring a seed layer of SrTiO3 to a silicon carrier substrate and epitaxially growing the crystalline layer of PZT and substrate for epitaxial growth of a crystalline layer of PZT

Terminal Disclaimer
The terminal disclaimer filed on March 25, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Appl. No. 17/042,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-9, 11-12, 14-15, 19-20, 23-28, 30, and 37-38 of U.S. Patent No. 6,867,067 (hereinafter “the ‘067 patent”) in view of U.S. Patent No. 5,442,585 to Eguchi, et al. (“Eguchi”) and further in view of U.S. Patent Appl. Publ. No. 2004/0023468 to Ghyselen, et al. (“Ghyselen”).  
Regarding claims 1, 3-4, 6, and 15-16, claims 1, 5-9, 11-12, 14-15, 19, 23-28, 30, and 37-38 of the ‘067 patent recites substantially all of the limitations recited in claims 1, 3, 6, and 15 of the instant application, but do not explicitly recite that the monocrystalline seed is SrTiO3 and the crystalline layer is PZT material.  However, in Figs. 2-4 and col. 6, l. 27 to col. 8, l. 48 Eguchi teaches a method of growing a PZT thin film (12) on a (100) strontium titanate (SrTiO3) single crystal substrate (11).  In Example 2 in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches that Si(001) may be used as a substrate and teaches a method of forming a thin film capacitor in which a SrTiO3 thin film (23) is formed on a Si single crystal substrate (21) for use as a seed layer.  This is followed by the epitaxial growth of a PZT thin film (24) on the SrTiO3 thin film (23) as part of a process for forming a thin film capacitor.  Thus, a person of ordinary skill in the art would readily recognize that the method of transferring a seed to a support substrate as claimed in the ‘067 patent may be used to transfer a SrTiO3 thin film to a Si carrier substrate for use as a seed crystal for the growth of PZT thereupon with the motivation for doing so being to benefit from the use of a higher quality SrTiO3 seed layer, to reduce the volume of SrTiO3 required for use as the seed crystal, and to take advantage of the availability of monocrystalline Si as a support substrate.  
Claims 1, 5-9, 11-12, 14-15, 19, 23-28, 30, and 37-38 of the ‘067 patent do not explicitly recite that the detachable interface is within the carrier substrate.  However, in Figs. 1-4, ¶¶[0032]-[0091], and Example 1 in ¶¶[0109]-[0119] as well as elsewhere throughout the entire reference Ghyselen teaches an analogous method of transferring a monocrystalline nucleation layer (5) to a support substrate (7) by intermediate bonding layers (8) and (8’) which are bonded along a bonding interface (9).  In at least ¶¶[0042]-[0043], [0051]-[0052], [0082]-[0088], and in Example 1 Ghyselen specifically teaches that the bonding interface (9) may be made removable by a treatment which increases the roughness of the faces in contact at the bonding interface and in one embodiment this is achieved by etching the surface using an etchant such as hydrofluoric acid or by a SC1 chemical cleaning process.  The process of etching the bonding interface (9) necessarily extends within the body of the underlying bonding layer (8’) and/or the support substrate (7) and thereby produces a detachable interface within the support substrate (7).  Thus, a person of ordinary skill in the art would look to the teachings of Ghyselen and would be motivated to make the adhesion interface a detachable interface located within the carrier substrate by performing a roughening treatment via chemical attach such that the crystalline layer of PZT material may be readily removed in order to form a free-standing substrate.  
Regarding claims 5 and 17, claims 2 and 20 of the ‘067 patent recite substantially all of the limitations recited in claims 5 and 17 of the instant application.  

Claims 2, 7, 9, 13-14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of the ‘067 patent in view of Eguchi and further in view of Ghyselen and still further in view of U.S. Patent Appl. Publ. No. 2011/0171812 to Letertre, et al. (“Letertre”).  
Regarding claim 2, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 2 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  
Regarding claim 7, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 7 of the instant application.  However, in Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] Letertre teaches that the detached seed layer (12) may be joined to the support substrate (20) by molecular adhesion at an adhesion interface (16).  
Regarding claim 9, claims 1 and 19 of the ‘067 patent do not explicitly recite that the carrier substrate of silicon material comprises a detachable interface configured to be detached by means of a laser debonding technique and/or chemical attack and/or by means of mechanical stress.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre teaches that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses.
Regarding claim 13, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 13 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.   
Regarding claim 14, claims 1 and 19 of the ‘067 patent do not recite all of the limitations recited in claim 14 of the instant application.  However, in ¶[0055] Letertre teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  It is noted that although the lower limit of 200 nm is equal to rather than less than 0.2 m, a value of 200 nm is infinitely close to the claimed upper limit of 0.2 m that it would be reasonably expected to exhibit the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).
Regarding claim 18, claims 1 and 19 of the ‘067 patent do not explicitly recite that that the detachment at the weakened zone so as to transfer the portion of the monocrystalline substrate of SrTiO3 material to the carrier substrate of silicon material comprises application of a thermal and/or mechanical stress to the monocrystalline substrate of SrTiO3 material.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre teaches that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses.

Claims 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of the ‘067 patent in view of Eguchi and further in view of Ghyselen and still further in view of U.S. Patent Appl. Publ. No. 2013/0119401 to D’Evelyn, et al. (“D’Evelyn”).  
Regarding claim 8, claims 1 and 19 of of the ‘067 patent do not explicitly recite that the monocrystalline seed layer of SrTiO3 is in the form of a plurality of tiles each transferred to the carrier substrate of silicon material.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline SrTiO3 seed crystals on the Si carrier substrate recited in claim 19 of the ‘038 patent in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 7,646,038 (hereinafter “the ‘038 patent”) in view of Eguchi and further in view of Ghyselen.  
Regarding claim 10, claim 19 of the ‘038 patent recites substantially all of the limitations recited in claim 10 of the instant application, but does not recite that the detached layer is SrTiO3 or that the epitaxial layer is PZT.  However, in Figs. 2-4 and col. 6, l. 27 to col. 8, l. 48 Eguchi teaches a method of growing a PZT thin film (12) on a (100) strontium titanate (SrTiO3) single crystal substrate (11).  In Example 2 in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches that Si(001) may be used as a substrate and teaches a method of forming a thin film capacitor in which a SrTiO3 thin film (23) is formed on a Si single crystal substrate (21) for use as a seed layer.  This is followed by the epitaxial growth of a PZT thin film (24) on the SrTiO3 thin film (23) as part of a process for forming a thin film capacitor.  Thus, a person of ordinary skill in the art would readily recognize that a SrTiO3 seed layer may be used for epitaxial growth of PZT with the motivation for doing so being to produce an electronic device such as a thin film capacitor having the desired electrical properties.
Claim 19 of the ‘038 patent does not explicitly recite that the detachable interface is within the carrier substrate.  However, in Figs. 1-4, ¶¶[0032]-[0091], and Example 1 in ¶¶[0109]-[0119] as well as elsewhere throughout the entire reference Ghyselen teaches an analogous method of transferring a monocrystalline nucleation layer (5) to a support substrate (7) by intermediate bonding layers (8) and (8’) which are bonded along a bonding interface (9).  In at least ¶¶[0042]-[0043], [0051]-[0052], [0082]-[0088], and in Example 1 Ghyselen specifically teaches that the bonding interface (9) may be made removable by a treatment which increases the roughness of the faces in contact at the bonding interface and in one embodiment this is achieved by etching the surface using an etchant such as hydrofluoric acid or by a SC1 chemical cleaning process.  The process of etching the bonding interface (9) necessarily extends within the body of the underlying bonding layer (8’) and/or the support substrate (7) and thereby produces a detachable interface within the support substrate (7).  Thus, a person of ordinary skill in the art would look to the teachings of Ghyselen and would be motivated to make the adhesion interface a detachable interface located within the carrier substrate by performing a roughening treatment via chemical attach such that the crystalline layer of PZT material may be readily removed in order to form a free-standing substrate.  

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ‘038 patent in view of Eguchi and further in view of Ghyselen and even further in view of D’Evelyn.  
Regarding claim 11, claim 19 of the ‘038 patent does not explicitly recite that the monocrystalline seed layer of SrTiO3 is present in the form of a plurality of tiles.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline SrTiO3 seed crystals on the Si carrier substrate recited in claim 19 of the ‘038 patent in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 7,646,038 (hereinafter “the ‘038 patent”) in view of Eguchi and further in view of Ghyselen and still further in view of Letertre.  
Regarding claim 12, claim 19 of the ‘038 patent does not explicitly recite that the detachable interface is configured to be detached by a laser debonding technique and/or chemical attack and/or by means of mechanical stress.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre teaches an embodiment in which the support substrate (20) is detached along the adhesion interface (16).  In ¶[0092] Letertre further teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses.  Thus, a person of ordinary skill in the art would look to the teachings of Letertre and would readily recognize that the detachable surface recited in claim 19 of the ‘038 patent may be formed by applying a mechanical stress or a laser irradiation stress.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, 9-10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2011/0171812 to Letertre, et al. (hereinafter “Letertre”) in view of U.S. Patent No. 5,442,585 to Eguchi, et al. (“Eguchi”) and further in view of U.S. Patent Appl. Publ. No. 2004/0023468 to Ghyselen, et al. (“Ghyselen”). 
Regarding claim 1, Letertre teaches a process for producing a crystalline layer (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising: 
transferring a monocrystalline seed material to a carrier substrate of silicon material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring a monocrystalline seed layer (12) from a source substrate (10) to a support substrate (20) with ¶[0087] specifically teaching that the seed layer (12) may be any material that is known in the art and ¶[0016] teaching that the support may consist of Si), 
the carrier substrate comprising a detachable interface (see, e.g., Fig. 2E and ¶¶[0087]-[0094] which teach that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses); and 
epitaxially growing the crystalline layer on the monocrystalline seed material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach the growth of a working layer (30) on the seed layer (12)).  
Letertre does not explicitly teach that the transferred monocrystalline seed is SrTiO3 or that the crystalline layer is an epitaxially grown PZT layer.  However, in Figs. 2-4 and col. 6, l. 27 to col. 8, l. 48 Eguchi teaches a method of growing a PZT thin film (12) on a (100) strontium titanate (SrTiO3) single crystal substrate (11).  In Example 2 in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches that Si(001) may be used as a substrate and teaches a method of forming a thin film capacitor in which a SrTiO3 thin film (23) is formed on a Si single crystal substrate (21) for use as a seed layer.  This is followed by the epitaxial growth of a PZT thin film (24) on the SrTiO3 thin film (23) as part of a process for forming a thin film capacitor.  Thus, a person of ordinary skill in the art would readily recognize that the method of transferring a seed to a support substrate as taught by Letertre may be used to transfer a SrTiO3 thin film to a Si carrier substrate for use as a seed crystal for the growth of PZT thereupon with the motivation for doing so being to benefit from the use of a higher quality SrTiO3 seed layer, to reduce the volume of SrTiO3 required for use as the seed crystal, and to take advantage of the availability of monocrystalline Si as a support substrate.  
Letertre and Eguchi do not explicitly teach that the carrier substrate comprises a detachable interface within the carrier substrate.  However, in Figs. 1-4, ¶¶[0032]-[0091], and Example 1 in ¶¶[0109]-[0119] as well as elsewhere throughout the entire reference Ghyselen teaches an analogous method of transferring a monocrystalline nucleation layer (5) to a support substrate (7) by intermediate bonding layers (8) and (8’) which are bonded along a bonding interface (9).  In at least ¶¶[0042]-[0043], [0051]-[0052], [0082]-[0088], and in Example 1 Ghyselen specifically teaches that the bonding interface (9) may be made removable by a treatment which increases the roughness of the faces in contact at the bonding interface and in one embodiment this is achieved by etching the surface using an etchant such as hydrofluoric acid or by a SC1 chemical cleaning process.  The process of etching the bonding interface (9) necessarily extends within the body of the underlying bonding layer (8’) and/or the support substrate (7) and thereby produces a detachable interface within the support substrate (7).  Thus, a person of ordinary skill in the art would look to the teachings of Ghyselen and would be motivated to make the adhesion interface (16) between the seed layer (12) and the support substrate (20) in Letertre a detachable interface located within the support substrate (20) by performing a roughening treatment via chemical attach such that the working layer (30) may be readily removed in order to form a free-standing substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Letertre and Eguchi teach that the monocrystalline seed layer has a thickness of less than 10 m (see, e.g., ¶[0055] of Letertre which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range; alternatively, see col. 8, ll. 5-14 of Eguchi which teach that the strontium titanate seed layer has a thickness of 500 nm)
Regarding claim 3, Letertre teaches that transferring the monocrystalline seed layer of SrTiO3 material to the carrier substrate of silicon material comprises joining a monocrystalline substrate of SrTiO3 material to the carrier substrate followed by thinning the monocrystalline substrate of SrTiO3 material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).  
Regarding claim 4, Letertre teaches that the thinning of the monocrystalline substrate of SrTiO3 material comprises formation of a weakened zone delimiting a portion of the monocrystalline substrate of SrTiO3 material intended to be transferred to the carrier substrate of silicon material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).
Regarding claim 5, Letertre teaches that the formation of the weakened zone comprises implanting atomic and/or ionic species into the monocrystalline substrate of SrTiO3 material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).
Regarding claim 6, Letertre teaches that the thinning of the monocrystalline substrate of SrTiO3 material comprises detaching at the weakened zone so as to transfer the portion of the monocrystalline substrate of SrTiO3 material to the carrier substrate of silicon (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).  
Regarding claim 7, Letertre teaches that the joining of the monocrystalline substrate of SrTiO3 material to the carrier substrate comprises molecular adhesion of the monocrystalline substrate of SrTiO3 material to the carrier substrate (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach that the detached seed layer (12) is joined to the support substrate (20) by molecular adhesion at an adhesion interface (16); moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).
Regarding claim 9, Letertre teaches that the detachable interface is configured to be detached by a laser debonding technique and/or chemical attack and/or by means of mechanical stress (see, e.g., Fig. 2E and ¶¶[0087]-[0094] which teach that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses).
Regarding claim 10, Eguchi teaches a substrate for epitaxial growth of a crystalline layer of PZT material (see, e.g., the Abstract, Figs. 1-13, and entire reference), comprising a monocrystalline seed layer of SrTiO3 material on a carrier of silicon material (See, e.g., Figs. 2-4 and col. 6, l. 27 to col. 8, l. 48 which a method of growing a PZT thin film (12) on a (100) strontium titanate (SrTiO3) single crystal substrate (11).  In Example 2 in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches that Si(001) may be used as a substrate and teaches a method of forming a thin film capacitor in which a SrTiO3 thin film (23) is formed on a Si single crystal substrate (21) for use as a seed layer.  This is followed by the epitaxial growth of a PZT thin film (24) on the SrTiO3 thin film (23) as part of a process for forming a thin film capacitor.). 
Eguchi does not explicitly teach that the carrier substrate comprises a detachable interface.  However, in Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] Letertre teaches a method of transferring a monocrystalline seed layer (12) from a source substrate (10) to a support substrate (20) for the growth of a working layer (30) on the seed layer (12) with ¶[0087] specifically teaching that the seed layer (12) may be any material that is known in the art and ¶[0016] teaching that the support may consist of Si.  Letertre does not explicitly teach that the transferred monocrystalline seed is SrTiO3 or that the crystalline layer is an epitaxially grown PZT layer.  However, since Figs. 2-4 and col. 6, l. 27 to col. 8, l. 48 Eguchi teach a method of growing a PZT thin film (12) on a (100) strontium titanate (SrTiO3) single crystal substrate (11) with Example 2 in Fig. 4 and col. 8, ll. 1-48 of Eguchi specifically teaching that Si(001) may be used as a substrate and teaches a method of forming a thin film capacitor in which a SrTiO3 thin film (23) is formed on a Si single crystal substrate (21) for use as a seed layer.  This is followed by the epitaxial growth of a PZT thin film (24) on the SrTiO3 thin film (23) as part of a process for forming a thin film capacitor.  Thus, a person of ordinary skill in the art would readily recognize that the method of transferring a seed to a support substrate as taught by Letertre may be used to transfer a SrTiO3 thin film to a Si carrier substrate for use as a seed crystal for the growth of PZT thereupon with the motivation for doing so being to benefit from the use of a higher quality SrTiO3 seed layer, to reduce the volume of SrTiO3 required for use as the seed crystal, and to take advantage of the availability of monocrystalline Si as a support substrate.  
Letertre and Eguchi do not explicitly teach that the detachable interface is within the carrier substrate.  However, in Figs. 1-4, ¶¶[0032]-[0091], and Example 1 in ¶¶[0109]-[0119] as well as elsewhere throughout the entire reference Ghyselen teaches an analogous method of transferring a monocrystalline nucleation layer (5) to a support substrate (7) by intermediate bonding layers (8) and (8’) which are bonded along a bonding interface (9).  In at least ¶¶[0042]-[0043], [0051]-[0052], [0082]-[0088], and in Example 1 Ghyselen specifically teaches that the bonding interface (9) may be made removable by a treatment which increases the roughness of the faces in contact at the bonding interface and in one embodiment this is achieved by etching the surface using an etchant such as hydrofluoric acid or by a SC1 chemical cleaning process.  The process of etching the bonding interface (9) necessarily extends within the body of the underlying bonding layer (8’) and/or the support substrate (7) and thereby produces a detachable interface within the support substrate (7).  Thus, a person of ordinary skill in the art would look to the teachings of Ghyselen and would be motivated to make the adhesion interface (16) between the seed layer (12) and the support substrate (20) in Letertre a detachable interface located within the support substrate (20) by performing a roughening treatment via chemical attach such that the working layer (30) may be readily removed in order to form a free-standing substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 12, Eguchi does not explicitly teach that the detachable interface is configured to be detached by a laser debonding technique and/or chemical attack and/or by means of mechanical stress.  However, in Fig. 2E and ¶¶[0087]-[0094] Letertre specifically teaches that the support substrate (20) is detached along the adhesion interface (16) with ¶[0092] teaching that detaching steps may include applying a mechanical stress or laser irradiation stresses.  Accordingly, a person of ordinary skill in the art would be motivated to configure the support substrate (20) to be detachable by applying a mechanical stress or by laser irradiation stresses in order to produce a free-standing crystalline working layer (30).  
Regarding claim 13, Letertre teaches that the monocrystalline seed layer has a thickness of less than 2 m (see, e.g., ¶[0055] which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range; alternatively, see col. 8, ll. 5-14 of Eguchi which teach that the strontium titanate seed layer has a thickness of 500 nm).  
Regarding claim 14, Letertre teaches that the monocrystalline seed layer has a thickness of less than 0.2 m (See, e.g., ¶[0055] which teaches that ions may be implanted to a depth of 200 to 1,000 nm which necessarily forms a monocrystalline seed layer having the same thickness range.  It is noted that although the lower limit of 200 nm is equal to rather than less than 0.2 m, a value of 200 nm is infinitely close to the claimed upper limit of 0.2 m that it would be reasonably expected to exhibit the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).).
Regarding claim 15, Letertre teaches that transferring the monocrystalline seed layer of SrTiO3 material to the carrier substrate of silicon material comprises joining a monocrystalline substrate of SrTiO3 material to the carrier substrate followed by thinning the monocrystalline substrate of SrTiO3 material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline SiC source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).
Regarding claim 16, Letertre teaches that the thinning of the monocrystalline substrate of SrTiO3 material comprises formation of a weakened zone delimiting a portion of the monocrystalline substrate of SrTiO3 material intended to be transferred to the carrier substrate of silicon material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).
Regarding claim 17, Letertre teaches that the formation of the weakened zone comprises implanting atomic and/or ionic species into the monocrystalline substrate of SrTiO3 material (see, e.g., Figs. 2A-C and Example 2 in ¶¶[0087]-[0094] which teach transferring the monocrystalline seed layer (12) from a monocrystalline source substrate (10) to a support substrate (20) by bonding the source substrate (10) to the support substrate (20) and then thinning the source substrate by detaching along a weakened zone (14) formed by ion implantation such that the seed layer (12) is transferred to the support substrate (20); moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).
Regarding claim 18, Letertre teaches that detaching at the weakened zone so as to transfer the portion of the monocrystalline substrate of SrTiO3 material to the carrier substrate of silicon material comprises application of a thermal and/or mechanical stress to the monocrystalline substrate of SrTiO3 material (see, e.g., Fig. 2E and ¶¶[0087]-[0094] which teach that the support substrate (20) is detached along the adhesion interface (16); see also ¶[0092] which teaches that detaching steps may include applying a mechanical stress or laser irradiation stresses; moreover, as noted supra with respect to the rejection of claim 1, in Example 2 as disclosed in Fig. 4 and col. 8, ll. 1-48 Eguchi specifically teaches the use of a SrTiO3 thin film (23) as a monocrystalline seed layer).

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letertre in view of Eguchi and further in view of Ghyselen and still further in view of U.S. Patent Appl. Publ. No. 2013/0119401 to D’Evelyn, et al. (“D’Evelyn”). 
Regarding claim 8, Letertre, Eguchi, and Ghyselen do not explicitly teach that the monocrystalline seed layer of SrTiO3 material is in the form of a plurality of tiles each transferred to the carrier substrate of silicon material.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline SrTiO3 seed crystals on the Si carrier substrate as taught by Letertre and Eguchi in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.
Regarding claim 11, Eguchi, Letertre, and Ghyselen do not explicitly teach that the monocrystalline seed of SrTiO3 material is present in the form of a plurality of tiles.  However, in Figs. 1-11 and ¶¶[0020]-[0089] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of producing a larger merged crystal from a plurality of smaller seed crystals (109) which have been transferred to a handle substrate (117) by detachment along a weakened zone (133) formed in a crystal (131) (see Fig. 1J) in order to form a tiled arrangement (see Figs. 3A-D) for the growth of a merged crystal (see Figs. 7A-D).  Thus a person of ordinary skill in the art would look to the teachings of D’Evelyn and would be motivated to form a tiled arrangement of a plurality of the monocrystalline SrTiO3 seed crystals on the Si carrier substrate as taught by Letertre and Eguchi in order to form a larger-sized, but high quality single crystal for the production of electronic and/or optoelectronic devices thereupon.

Response to Arguments
Applicant's arguments filed March 25, 2022, have been fully considered but they are not persuasive. 
Applicant’s proposed title has been reviewed but the Examiner, but does not provide the casual reader with any indication as to the specific method used to form the crystalline layer of PZT as claimed in the instant application.  A proposed title has been provided by the Examiner.  
Applicant’s arguments against the obviousness-type double patenting rejections as well as the 35 U.S.C. 103 and 102 rejections (see applicant’s 3/25/22 reply, pp. 7-18) are moot in view of the introduction of U.S. Patent Appl. Publ. No. 2004/0023468 to Ghyselen, et al. to teach the newly added claim limitation relating to a “carrier substrate comprising a detachable interface within the carrier substrate” as recited in independent claims 1 and 10.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714